Citation Nr: 0020128	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  93-11 998 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a skin disorder. 

Entitlement to an evaluation in excess of 20 percent for a 
fracture of the right tibia with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active military service from December 1943 
to January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for cellulitis of the 
right pre-tibial area.  

In June 1999, the Board remanded the claim for the RO to 
afford the appellant a hearing at the RO before a Member of 
the Board and to have him clarify who represented him in this 
appeal (Texas Veterans Commission (TVC) or a private 
attorney).  In June 1999, he indicated that a private 
attorney did not represent him.  The record includes a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) dated in August 1997 naming TVC as 
the accredited representative.  In a May 2000 letter to the 
appellant, the RO scheduled a hearing before a traveling 
Member of the Board in June 2000 and informed him that 
failure to report for the hearing would be considered a 
withdrawal of the hearing request.  The appellant did not 
report for the hearing.  

In addition, the June 1999 remand noted that the appellant 
had filed a claim for an increased rating for service-
connected residuals of a right tibia fracture with traumatic 
arthritis.  By January 1999 rating decision, the RO granted 
an increased evaluation from 10 to 20 percent.  Thereafter, 
in January 1999, the appellant stated that he was "not happy 
with [the] findings, nor your determinations in reaching your 
findings."  The Board construed this communication as a 
timely notice of disagreement with the grant of not more than 
a 20 percent evaluation for the right tibia disability.  See 
38 C.F.R. § 20.201.  Because the RO had not issued to the 
appellant a statement of the case addressing this matter, the 
Board remanded the claim for the RO to issue a statement of 
case advising him of the time limit in which he could file a 
substantive appeal.  38 C.F.R. § 20.302(b).  If an appeal was 
perfected, then this issue was to be returned to the Board 
for further review.  See 38 C.F.R. § 19.9; Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO issued a statement of the 
case in July 1999 and the appellant filed a timely 
substantive appeal that same month.  Therefore, the Board has 
jurisdiction over this claim.  

The appellant has consistently argued that he has a skin 
disorder related to his claimed exposure to radiation in the 
area of Hiroshima, Japan, in late-August and early-September 
1945.  The Board's decision below concludes that the 
underlying claim of service connection for a skin disorder is 
related to his already service-connected residuals of a right 
tibia fracture with traumatic arthritis.  Thus, the claim for 
appellate review is as stated on the title page above.  


FINDING OF FACT

The veteran's chronic skin disorder, manifested by stasis 
dermatitis of the lower extremities, is shown to be related 
to the service-connected residuals of a right tibia fracture 
with traumatic arthritis.


CONCLUSION OF LAW

The veteran's chronic skin disorder, manifested by stasis 
dermatitis of the lower extremities, was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The appellant contends that he has a current skin disorder 
contracted during his service in Japan in late-August and 
early-September 1945.  He maintains that he served near 
Hiroshima soon after detonation of the atomic bomb attack on 
that city, and thereafter used Japanese Army blankets 
contaminated by radiation.  He asserts that this radiation 
exposure is the cause of his current skin disorder.  Although 
he has not made any such contentions, the Board finds more 
persuasive the argument that his skin disorder is related to 
his service-connected residuals of a right tibia fracture 
with traumatic arthritis.  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
This evidentiary threshold is rather low, requiring only that 
a claim be plausible or capable of substantiation.  
38 U.S.C.A. § 5107(a); Hensley v. West, No. 99-7029, slip op. 
at 13 (Fed. Cir. May 12, 2000) (citing Murphy, 1 Vet. App. at 
81); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
order for a claim for secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (general requirements of well-grounded 
claims); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) 
(well-grounded requirements for service-connection claims 
based on continuity of symptomatology).  If the appellant 
does not meet this burden, VA cannot assist him in 
development of evidence pertinent to the claim.  Morton v. 
West, 12 Vet. App. 477, 485 (1999).  

The evidence of record indicates that the appellant has a 
current skin disorder.  The August 1998 VA examination 
described the disorder as stasis dermatitis of the lower 
extremities, and the October 1999 VA examination described 
the disorder as soft-tissue injury and post-thrombotic 
changes in the lower extremities.  As already noted, the 
record also shows that service connection has been 
established for residuals of a right tibia fracture with 
traumatic arthritis.  The key question, therefore, is whether 
there is competent medical evidence linking the two.  

The only evidence of record addressing such a relationship is 
the August 1998 and October 1999 VA examinations.  The 
examiner in August 1998 noted that stasis dermatitis was 
often the result of thrombi of the veins of the leg, although 
other injury, such as broken bones, could contribute to the 
stasis dermatitis.  The October 1999 examiner opined that 
what the appellant had described as a skin disorder, 
including swelling, pain, discoloration, and redness, was due 
to the venous stasis and the original fracture of the right 
tibia in service.  This evidence clearly renders the claim 
well grounded.  Moreover, since no other evidence of record 
contradicts these medical opinions, the weight of the 
evidence in this case supports service connection for a 
chronic skin disorder secondary to the service-connected 
right tibia fracture with traumatic arthritis.  

While the appellant has consistently argued that his skin 
disorder is related to claimed exposure to radiation in the 
area of Hiroshima, Japan, in 1945, the Board's conclusion in 
this decision grants his underlying claim of service 
connection for a skin disorder.  Therefore, it need not 
address directly the matter of whether or not the skin 
disorder is related to exposure to ionizing radiation in 
service.  


ORDER

Service connection for a chronic skin disorder, manifested by 
stasis dermatitis of the lower extremities, secondary to 
service-connected residuals of a right tibia fracture with 
traumatic arthritis, is granted.  


REMAND

As noted in the Introduction above, the appellant in June 
1999 perfected an appeal of the claim of entitlement to an 
evaluation in excess of 20 percent for residuals of a 
fracture of the right tibia with traumatic arthritis.  Since 
then, and before the claims file was again transferred to the 
Board, the appellant underwent VA examination in October 1999 
to evaluate the severity of the disability.  The RO did not 
readjudicate the claim in light of the October 1999 
examination findings.  

Evidence received by the RO prior to transfer of the records 
to the Board after an appeal has been initiated is to be 
reviewed.  If the statement of the case was prepared before 
the receipt of the additional evidence, as was the case here, 
a supplemental statement of the case should be furnished the 
appellant and his representative, unless the additional 
evidence received duplicates evidence previously of record or 
the additional evidence is not relevant to the issue on 
appeal.  38 C.F.R. § 19.37(a).  In this case, the evidence 
does not duplicate examination findings already of record. 

Thus, the case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
residuals of a right tibia fracture with 
traumatic arthritis since October 1999, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim of 
entitlement to an evaluation in excess of 
20 percent for residuals of a right tibia 
fracture with traumatic arthritis.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



